     Case 2:21-cv-02099-RGK-E Document 30 Filed 09/13/21 Page 1 of 2 Page ID #:153


 1

 2                                             JS-6
 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12     ANTHONY BOUYER, an                 Case No. 2:21-cv-02099-RGK-E
13     individual,

14                                            [PROPOSED] ORDER DISMISSAL
            Plaintiff,                        WITH PREJUDICE
15
       v.
16

17     4301 RIVERSIDE, LLC, a
       Delaware limited liability
18     company; and DOES 1-10,
19     inclusive,
20          Defendants.
21

22

23

24

25

26

27
                                          1
28
                                [PROPOSED] ORDER
                            DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02099-RGK-E Document 30 Filed 09/13/21 Page 2 of 2 Page ID #:154


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and 4301 Riverside,
 3
     LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6   own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: September 13, 2021
10

11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
